UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-4203



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GLORIA A. CANNON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (6:01-cr-00499-GRA)


Submitted:   July 25, 2006                  Decided:   July 25, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. William Corley Lucius, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Following a hearing at which Gloria Cannon admitted to

violating conditions of her supervised release, the district court

revoked   Cannon’s      release   and    imposed    a     three-month   term   of

imprisonment.     Cannon appeals.       Her attorney has filed a brief in

accordance with Anders v. California, 367 U.S. 738 (1967), stating

that there are no meritorious grounds for appeal but requesting

that we review the imposition of sentence.                Cannon was advised of

her right to file a pro se supplemental brief, but did not file

such a brief.

           Cannon’s admitted violations justified revocation of her

supervised      release.      Further,     the     district    court    properly

calculated Cannon’s guidelines range of three to nine months’

imprisonment, and imposed a three-month term, well below the

applicable statutory maximum.           Nothing in the record suggests any

error on the part of the district court, and we conclude the

sentence imposed was proper.

           In accordance with Anders, we have reviewed the entire

record    for    any     meritorious     issues     and     have   found   none.

Accordingly, we affirm the judgment of the district court.                 This

court requires counsel to inform his client, in writing, of her

right to petition the Supreme Court of the United States for

further review.        If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then


                                    - 2 -
counsel     may   move    this    court      for   leave    to     withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.         We dispense with oral argument because

the facts and legal contentions are adequately set forth in the

materials    before      the   court   and     argument    would    not   aid   the

decisional process.



                                                                          AFFIRMED




                                       - 3 -